Inserting type 1 segment called CAR below this line This is an HTML segment type 1 ***** This is an insertion of a type 1 segment called CAR SPECIMEN - NOT AN OFFICIAL FILING This is an insertion of a type 1 segment called CAR ***** ***** The Testfile Company (Exact name of registrant as specified in its charter.) Anytown, U.S.A. State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) 10 Main Street, Anytown, U.S.A. (Address of principal executive offices) 00000 (Zip Code) (000) 000-0000 (Registrant's telephone number, including area code:)
